703 N.W.2d 188 (2005)
Attorney General v. ALB Corp.
No. 127639, 127640, 127641, 127642, 127643.
Supreme Court of Michigan.
September 15, 2005.
Application for Leave to Appeal.
SC: 127639, 127640, 127641, 127642, 127643, COA: 258767, 258774, 258779, 258810, 258837.
On order of the Chief Justice, it appearing that a consent judgment has been entered in the trial court disposing of the case and providing for the dismissal of the application for leave to appeal in this Court, the application for leave to appeal is DISMISSED with prejudice and without costs.